DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Response to Amendment
Applicant presents amendments to claims 1, 6–11, 13, 15, 19–20.  All amendments have been fully considered.
Applicant’s amendments to independent claims 1, 9, and 15 are sufficient to overcome the previous rejections under 35 U.S.C. 103.  The rejections are hereby withdrawn.

Response to Arguments
Applicant presents arguments with respect to independent claims 1, 9, and 15.  All arguments have been fully considered.
Applicant argues that the combination of references fails to disclose the recited, “… wherein the packaging includes generating a manifest listing the plurality of segments indicating respective segments protected with the service level access key or the channel level access key according to the alternating segment encryption pattern…” (Resp. 7/12/2022 at 8).  Examiner’s response: Applicant asserts an argument in combination with amended claim language.  While Applicant’s amendments alone overcome the previous combination of prior art, Examiner considered combining the newly identified reference Van Brandenburg (identified below) to address the additional limitations.  However, in considering Applicant’s arguments along with the with the present amendments, Examiner concluded that there is no reasonable basis for combining Peterka and Van Brandenburg with the teachings of Cugi to achieve the object of the claims as a whole.  
While many of the elements, such as alternating multiple encryption keys applied to streaming content, generating a manifest with encryption instructions, and specifying different keys for unlocking content based upon levels of permissions, the invention, as claimed includes significantly more elements and limitations, which are not found in the prior art.  Based upon these reasons, the claims are in condition for allowance. 

Allowed Claims
Claims 1–20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Cugi (US 2018/0279002 A1, published Sep. 27, 2018) teaches the secure management and distribution of electronic content over broadcast and broadband communication channels; Peterka (US 2002/0172366 A1, published Nov. 21, 2002) teaches providing different content access keys based upon different levels of client permissions; and Van Brandenburg (US 2016/0198202 A1, published Jul. 7, 2016) teaches generating a manifest listing content segments and marking in the manifest the starting position of the segments protected by a specific key. 
However, Cugi, Peterka, and Van Brandenburg do not anticipate or render obvious the combination set forth in the independent claim 1 recited as “… encrypting and packaging a plurality of segments of a media content item according to an alternating segment encryption pattern of using a service level access key unique to a service and using a channel level access key unique to a channel associated with the service, wherein the packaging includes; generating a manifest listing the plurality of segments and indicating respective segments protected with the service level access key or the channel level access key according to the alternating segment encryption pattern; and marking in the manifest a starting position aligned with a respective segment protected with the service level access key; providing the service level access key in accordance with successful authorization of user access to the service by a client device... .” 
As claimed in claim 9, “… requesting a plurality of segments of a media content item associated with a channel of the service and in parallel requesting a channel level access key to the channel; obtaining the media content item and a manifest listing the plurality of segments and specifying respective segments in the plurality of segments protected with the service level access key and the channel level access key according to an alternating segment encryption Amendment3Application No. 16/831,551 pattern, wherein a starting position marked in the manifest is aligned with a respective segment protected with the service level access key; decrypting a first segment of the plurality of segments using the service level access key upon receiving the first segment; and decrypting a second segment of the plurality of segments with the channel level access key upon successful request of the channel level access key.”
As claimed in claim 15, “…encrypt and package a plurality of segments of a media content item of the media content items according to an alternating segment encryption pattern of using, a service level access key unique to a service and using a channel level access key unique to a channel associated with the service, wherein the packaging includes generating a manifest listing the plurality of segments and indicating respective segments protected with the service level access key or the channel level access key according to the alternating segment encryption pattern and marking in the manifest a starting position aligned with a respective segment protected with the service level access key, and stream the media content item through the channel and provide the manifest to a client device; and a license server including a second non-transitory memory for storing subscriber data, a service level access key generator, and a channel level access key generator, wherein: the service level access key generator, connectable to the encoder packager, is operable to provide the service level access key in accordance with successful authorization of user access to the service by the client device… .”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494